—In an action to-recover damages for medical malpractice, the plaintiff appeals from a judgment of the Supreme Court, Nassau County (DiNoto, J.), dated January 24, 1997, which, upon (1) a decision and order of this Court dated February 20, 1996, which, upon modifying an order of the Supreme Court, Nassau County, dated November 9, 1994, granted that branch of the defendant’s motion which was for costs and attorney’s fees pursuant to CPLR 8303-a, and (2) an order of the same court dated January 8, 1997, directing the entry of a judgment in favor of the defendant and against the plaintiff, was in favor of the defendant and against her in the principal sum of $10,000.
Ordered that the judgment is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in imposing costs and attorney’s fees pursuant to CPLR 8303-a solely against the plaintiff (see, CPLR 8303-a [b]). Rosenblatt, J. P., Sullivan, Joy, Altman and Luciano, JJ., concur.